Citation Nr: 1518855	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-06 647A	)	DATE
	)
	)

On appeal from the0
Department of Veterans Affairs Regional Office and Insurance Center 
in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 50 percent prior to October 21, 2014, and a rating in excess of 70 percent beginning October 21, 2014, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active military service from April 1966 to April 1968.  As a result of his service, he received the Combat Infantryman Badge (CIB).  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The issue of entitlement to service connection for bilateral hearing loss disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with tinnitus, nor has he asserted that he has symptoms of tinnitus, during the pendency of the claim or proximate thereto.

2.  The Veteran's PTSD more nearly approximates total occupational and social impairment for the entirety of the appeal period.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service and the incurrence or aggravation of tinnitus during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for a 100 percent scheduler rating for PTSD have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Initially, and in this regard, the Board notes that, in this decision, a total scheduler rating for the Veteran's service-connected PTSD is being granted.  Accordingly, no discussion as to whether VA has complied with its duties to notify and to assist the Veteran with regard to this aspect of his appeal is necessary herein.  Any error on VA's part in the compliance of its duties to notify and to assist the Veteran with respect to his initial increased rating claim is harmless-in light of the complete grant of this benefit sought on appeal.  

With regard to the Veteran's claim for service connection for tinnitus, the Board finds that he was provided adequate notice in response to this issue.  A letter mailed to him in June 2011 advised him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence and also provided him with notice regarding the assignment of disability ratings and effective date. 

The Board also finds the Veteran has been afforded adequate assistance with respect to this service connection claim.  His service medical records are of record.  VA Medical Center and private treatment notes have been obtained.  He underwent appropriate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.  

Legal Criteria

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Where a veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The disease entity for which service connection is sought must be chronic, rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include epilepsies, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Increased Disability Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease/disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Diagnostic Code 9411 (for PTSD) uses the General Rating Formula for Mental Disorders, which provides that a 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The specified factors for each rating are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  The Board will focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Burden of Proof

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Service Connection for Tinnitus

The Veteran has asserted that he was exposed to significant acoustic trauma while in active service.  Specifically, the Veteran reported acoustic trauma while serving in combat in the Republic of Vietnam.  As noted above, the Veteran was awarded a CIB for his service while in the Republic of Vietnam, and a review of his DD Form 214 shows that his military occupational specialty (MOS) while in active service was that of a light weapons infantryman.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.  

A review of the service medical records is silent for complaints of, or a diagnosis of, tinnitus while the Veteran was in active service.  Further, the Veteran has not asserted that he experienced symptoms of tinnitus while in active service, or since service.  

In July 2011, the Veteran was afforded a VA audiology evaluation.  At that time, the examiner noted that the Veteran did not report tinnitus.  Thus, the examiner did not diagnose tinnitus.  

A review of the post-service medical evidence of record shows that the Veteran has received treatment for various disabilities at the VA Medical Center.  These records, however, are silent for a diagnosis of tinnitus.  In fact, at an October 2010 medical appointment, there was a specific notation made that the Veteran did not experience tinnitus.  

Also of record are various statements that the Veteran has submitted in support of his claims.  Those statements are silent for complaints of tinnitus during or since active service.  

While the Veteran is actually competent to make a diagnosis of tinnitus and link that diagnosis to his active service, he has not done so in this case.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing that the Veteran has tinnitus.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the issue of entitlement to service connection for tinnitus.  Service connection for this disorder is, therefore, denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Evaluation of PTSD

The Veteran asserts that the symptoms of his PTSD warrant a higher rating than those currently assigned.  

At a July 2011 VA examination, the Veteran reported significant symptoms of isolation and reported that he became overwhelmed in situations involving a lot of commotion or crowds of people.  He reported that, during those times, he would hide in his bedroom.  He reported that he did not feel distressed by his isolation, because it was his choice and that he actually felt relieved by the detachment.  He reported that he did not feel lonely, again because the isolation was his choice.  He reported some "bad" relationships with his family members; including his wife, two adult children, three grandchildren, and one great-grandchild.  The Veteran reported that he participated in few social activities, but that he did experienced enjoyment from going for drives in his car.  The Veteran reported that he had worked for 34 years as a truck driver, but that he had stopped working full-time approximately one and a half years prior because "he did not want to work" and that had become an issue with his employer.  The Veteran reported that he thought of his military service throughout the day, but that he was primarily troubled by his memories at night.  He reported that he experienced recurrent dreams about his combat experiences and that they caused him distress.  The Veteran reported that he never spoke of his experiences, even at his group therapy appointments.  The Veteran reported that he had difficulty falling asleep as a result of racing thoughts, such as worrying, memories, and thinking about the different things he needed to do.  He reported that it generally took him about one hour to fall asleep and he denied using any sleep aids.  He reported that he only slept about five hours per night, but that he was able to nap during the day as a result of isolating himself in his bedroom.  The Veteran reported that he experienced increased irritability and anger, which was part of the reason for isolating himself.  The Veteran reported that he would become particularly angry when people did not do as he told them and when people tried to tell him what to do, especially how to drive.  The Veteran denied substance abuse.  

Upon mental status examination, the Veteran was dressed appropriately, and his hygiene and grooming appeared adequate.  The Veteran was alert and oriented to time, place, person, and to the purpose of the evaluation.  His behavior was appropriate and his eye contact was good.  He was initially somewhat aloof and possibly mistrustful of the examiner, but appeared increasingly comfortable as the interview progressed.  The examiner specifically noted that the Veteran was initially quite reluctant to answer questions and provide details.  Overall though, the Veteran was cooperative and polite.  The Veteran's mood appeared somewhat low and his affect was blunted.  His thought processes were logical and goal directed, and there was no indication of psychosis or mania.  The Veteran's speech was unremarkable with regard to rate and rhythm and his speech volume was within normal limits.  The Veteran's judgment was intact, and he did not describe or disclose any incidences of impaired judgement.  The Veteran denied any homicidal ideations, past or present, and while he indicated that he sometimes had suicidal thoughts, he denied ever forming a plan or feeling as though he might act on the thoughts.  The examiner noted that the Veteran exhibited depressed symptoms, but lacked some of the clinical requirements for an actual diagnosis of depressive disorder.  

The examiner diagnosed PTSD, chronic and secondary to military experiences.  The examiner noted that the Veteran's reported symptoms were consistent with a moderate level of impairment in social and occupational functioning.  However, the examiner noted that the Veteran was likely under-reporting his symptoms and/or the level of distress associated with his symptoms.  The examiner based that finding on the Veteran's reluctance to answer questions and the, at times, vague content of his responses.  The examiner noted that the Veteran was visibly uncomfortable, particularly at the beginning of the evaluation, but that he seemed to improve as the evaluation progressed and his comfort level increased.  Nevertheless, the examiner noted that the functional impairment noted in the examination report, may underrepresent the actual impairment with regard to activities of daily living.  The examiner noted that the remote records from the Veteran's therapy indicated that he had reported that he wished he was able to work, but that he did not report that at his VA examination, which could be considered an example of his psychiatric symptoms limiting his employment.  The examiner further noted that the Veteran's vocational choice of truck driver was also likely related to his PTSD symptoms as it allowed individuals to maintain some independence from employers and to avoid contact with other co-workers.  The examiner assigned a Global Assessment of Functioning Scale score (GAF) of 55.  

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).
The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2014).  However, they are just one of many factors considered when determining a rating.

Of record is a letter from the Veteran's former employer, received in March 2012.  In that letter, the Veteran's former employer wrote that, while the Veteran was a good driver, they had to let him go as a result of frequent calls to the office reporting the Veteran's "road rage."  

Also, of record is an August 2012 private mental health evaluation report.  At that time, the Veteran reported that he experienced intrusive thoughts of his experiences serving in the Republic of Vietnam on a daily basis.  He reported that he felt compelled to watch Vietnam War movies and TV documentaries and that he regularly found himself going over his most difficult experiences and wondering why they turned out the way they did and whether he could have done better.  He reported symptoms of hypervigilance and reported that he experienced difficulty sleeping.  The Veteran was noted to demonstrate clear traits of survivor's guilt, in that he reported helplessness in changing his past combat experiences and outcomes.  Upon mental status examination, the Veteran was noted to be casually dressed and groomed, but appeared reticent and questioning of any representatives in authority.  The Veteran was noted to maintain a level of anger and frustration over his experiences, to include his exposure to herbicides during active service.  He reported suicidal ideations without plan or intent.  The examiner confirmed the diagnosis of PTSD and assigned a GAF of 41.  

There are several lay statements of record, from the Veteran, his spouse, and a neighbor.  In a March 2010 statement, the Veteran reported that he had worked for years as a truck driver, but that he had never received advancement or an offer for a better job (or office job) because of his depression and the fact that his employer was worried about the Veteran acting violently toward others.  He reported that his thoughts had been returning more frequently to his experiences in the Republic of Vietnam, especially since being laid off from his job.  He reported that his attitude and aggression toward his family, and some others, caused great concern.  He reported that he would rather be home alone than attend family functions and that crowds kept him from going to sporting events, movies, and the mall.  He reported that he felt like family and friends avoided him during his times of depression. 

In a June 2013 statement, the Veteran's spouse reported that she had been married to the Veteran for 45 years and that had she not loved him, she would have ended their relationship years ago.  She reported that the Veteran was difficult to get along with because of his anger and that when their discussions turned into arguments she had to walk away from the conversation and he retreated into his room, which was where he spent most of his time.  She reported that the Veteran had worked for 43 years as a truck driver because he liked being on his own, but was no longer working because of difficulties with his anger (road rage) and his depression.  She reported that, since their children had grown up, the Veteran found reasons to be alone because he reportedly "liked to think."  She reported that it was difficult to get him out of the house for anything other than his group meetings with other Vietnam Veterans, with whom he reported he could share his experiences with.  She reported that the Veteran's depression was getting worse and that she did not know how to help him. 
In a June 2013 letter from one of the Veteran's neighbors, Mr. R.J, it was reported that he had been the Veteran's neighbor and friend for 45 years and that, while the Veteran joined in during functions with family and friends, he was reclusive and mostly kept to himself.  Mr. R.J. noted that the Veteran generally did not stay long at those sorts of functions. 

In a September 2013 private mental health evaluation report, the Veteran was noted to maintain a level of anger and frustration regarding the trauma that had affected his life.  He was noted to experience graphic recollections and nightmares of his combat experiences, to be hypervigilant, and to have difficulty sleeping.  The examiner noted that the Veteran exhibited clear traits of survival guilt and that he expressed helplessness in changing the outcomes of his combat experiences.  The Veteran was noted to have recurrent suicidal ideations without specific plan or action.  The examiner confirmed the diagnosis of PTSD and assigned a GAF of 39.    

At an October 2014 VA examination, the Veteran reported that he no longer worked as he had begun to experience significant interpersonal conflicts with co-workers and had to quit.  The Veteran reported that he experienced distressing recollections of his stressors and that he tried to avoid those distressing memories.  He reported that he had a negative emotional state, markedly diminished interest in significant activities, feelings of detachment and estrangement from others, and a persistent inability to experience positive emotions.  He reported that he was irritable and had angry outbursts, that he was hypervigilant, that he had problems with concentration, and that he experienced sleep disturbances.  The Veteran's spouse reported that the Veteran had started to experience nightmares with an increased frequency and that it impacted their sleep at night.  

Upon mental status examination the Veteran was depressed and anxious.  He was noted to experience panic attacks on a weekly, or less often, basis.  The Veteran noted mild memory loss and indicated that the Veteran experienced disturbances in motivation and mood.  The examiner noted that the Veteran was unable to establish and maintain effective relationships and that he experienced difficulty in adapting to stressful circumstances.  The Veteran was noted to have suicidal ideations and the examiner noted that the Veteran neglected his personal hygiene.  Behavioral observations were within normal limits.  The examiner confirmed the diagnosis of PTSD and noted that the Veteran had occupational and social impairment with deficiencies in most areas.     

A review of the record shows that the Veteran receives periodic treatment for his PTSD at the VA Medical Center, to include attending group therapy sessions with other Veteran's.  At his individual therapy, the Veteran has generally reported symptoms of sleep impairment and nightmares, decreased energy level, recurrent recollections of his trauma, difficulty with short-term memory, difficulty concentrating, isolation, avoidance, depression, anxiety, mistrust, irritability, and anger.  He has reported that he was guarded around people and that his functioning in both work and social situations was compromised by his PTSD.  However, the Veteran has been noted to show some improvement in his interaction with the other members of his group therapy sessions and was even noted to have planned and helped execute a family event for the members.  

Based on this evidentiary posture, the Board finds that the Veteran's service-connected PTSD more nearly approximates a 100 percent disability evaluation for the entirety of the appeal period.  Throughout the appeal period, the Veteran has described having suicidal thoughts.  Multiple VA examinations during the appeal period have annotated the Veteran's anger management issues.  The fact that the Veteran has exhibited some impairment in reality testing is illustrated by the GAF score of 39 that he was assigned at a September 2013 private mental health evaluation.  Furthermore, the October 2014 VA examiner noted that the Veteran was unable to establish and maintain effective relationships and that he experienced difficulty in adapting to stressful circumstances.  This examiner also acknowledged the Veteran's neglect of his personal hygiene.  

Accordingly, the Board finds that the Veteran's PTSD more nearly approximates the criteria supportive of a total scheduler rating for this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014) (which stipulates that a 100 percent rating for PTSD will be assigned with evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including the maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name).  

The Board acknowledges that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU) may be part of a claim for an increased rating for a service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, however, and in this decision, the Board has granted a total scheduler evaluation of 100 percent for the Veteran's service-connected PTSD.  His only other service-connected disability is coronary artery disease status post myocardial infarction, which is evaluated as 10 percent disabling.  The evidence received throughout the current appeal clearly reflects the Veteran's belief that his PTSD adversely affects his employability (and not his service-connected heart disease).  The Veteran has no other service-connected disabilities.  

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability may be awarded-if that disorder is not ratable at the schedular 100 percent level.  However, a separate TDIU rating cannot be awarded based on one service-connected disability if the veteran is already receiving a 100 percent scheduler rating for that disorder.  See also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  Such are the facts in the current appeal.  Accordingly, no further discussion of the matter of entitlement to a TDIU is required.  


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial rating of 100 percent for PTSD is granted for the entirety of the appeal period.  

REMAND

The Board finds that additional development is required before the Veteran's claim for service connection for bilateral hearing loss is decided.  Specifically, the Veteran asserts that he has hearing loss as a result of exposure to significant acoustic trauma while in active service.  As noted above, the Board has conceded the Veteran's exposure to acoustic trauma during active service.   

In July 2011 the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran was shown to have bilateral hearing loss for VA disability compensation purposes.  However, the examiner opined that the Veteran's hearing loss was not caused as a result of in-service noise exposure.  In this regard, the examiner noted that the Veteran's hearing was normal upon discharge and that there were no threshold shifts evident at the time of discharge from the time of entry.

The Board finds that the July 2011 VA opinion is not adequate for adjudication purposes.  In this regard, the Board notes that the fact that a Veteran had normal hearing at separation does not constitute an adequate rationale for a negative opinion.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Further, the Veteran has reported significant acoustic trauma during active service and very little acoustic trauma subsequent to his separation from active service.  The examiner did not account for the Veteran's lack of acoustic trauma subsequent to his active service and did not seem to contemplate adequately the significant acoustic trauma that the Veteran experienced during active service.  Therefore, the Veteran should be afforded a new VA audiology evaluation to determine the nature and etiology of any currently present bilateral hearing loss disability.

Also, attempts to identify and obtain any outstanding hearing loss treatment, or evaluation, records should be made before a decision is made with regard to this issue.  Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private audiological treatment, or evaluation, records that are not already associated with the claims file.
2.  Then, schedule the Veteran for a VA audiology evaluation by an examiner with sufficient expertise to determine the nature and etiology of his bilateral hearing loss disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that bilateral hearing loss disability is etiologically related to the Veteran's active service.  In forming the opinion, the examiner should consider the Veteran's significant noise exposure in active service and his lack of significant noise exposure subsequent to his active service.  A rationale for all opinions expressed must be provided.  

3.  Then, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


